Citation Nr: 0202017	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  00-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral chondromalacia during the period from June 1, 1986 
to January 19, 1994.  

(A motion alleging CUE in a March 26, 1987 decision of the 
Board is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to April 
1984.

In a rating decision dated in November 1998 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts granted a separate 20 percent evaluation for 
osteoarthritis and chondromalacia of the right knee and a 
separate 10 percent evaluation for osteoarthritis and 
chondromalacia of the left knee.  The 10 percent evaluation 
was awarded effective July 30, 1998.  In a statement received 
in August 1999, the veteran requested an effective date of 
June 1, 1986 for the separate 10 percent evaluation.

In a September 2000 rating decision the RO determined that 
the veteran was not entitled to an evaluation in excess of 10 
percent for chondromalacia of the knees during the period 
from June 1, 1986 to January 20, 1994.  The veteran submitted 
a notice of disagreement with this decision in November 2000.  
Later in November 2000, the RO issued a statement of the case 
as to the issue of entitlement to an evaluation in excess of 
10 percent for chondromalacia of the knees prior to January 
20, 1994.

The claim giving rise to this appeal was received in April 
2000.  The claim has been denominated by the veteran and his 
representative as one for "retroactive compensation."

Finally, the Board observes that a rating decision dated in 
August 2001 granted the veteran service connection for a left 
trochanteric bursitis with a 10 percent evaluation from 
November 28, 2000.  The record does not reflect that the 
veteran has submitted a notice of disagreement with this 
determination.

FINDINGS OF FACT

1.  In a rating decision dated in March 1986, the RO proposed 
to reduce the combined 20 percent evaluation for the 
veteran's right and left knee disabilities to 10 percent as 
of June 1, 1986.  Notice of the rating decision was provided 
to the veteran in March 1986.  The veteran filed a notice of 
disagreement with the rating decision subsequently in March 
1986.  In a rating decision dated in June 1986, the RO 
implemented the reduction.  

2.  In a decision dated March 26, 1987, the Board affirmed 
the March 1986 rating decision.

3.  In a February 1994 rating decision the RO granted a 20 
percent evaluation for chondromalacia of both knees, 
effective January 20, 1994.  The veteran was informed of this 
decision and of his appellate rights in March 1994.  No 
further communication was received from the veteran until 
July 30, 1998.



CONCLUSIONS OF LAW

1.  The claim of CUE in the March 1986 rating decision, by 
which the combined evaluation of the veteran's right and left 
knee disabilities was reduced from 20 to 10 percent from June 
1, 1986, lacks legal merit because with respect to that 
issue, that rating decision was subsumed by the Board 
decision of March 26, 1987 denying an increased rating of 
those disabilities.  38 U.S.C.A. § 5109A (West Supp. 2001); 
38 C.F.R. §§ 3.105(a), 20.1104 (2001).

2.  The March 1987 Board decision upholding the 10 percent 
evaluation for bilateral chondromalacia of the knees is 
final.  38 U.S.C.A. §§ 5109A, 7103(a), 7104(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.105(a).

3.  The February 1994 RO decision establishing January 20, 
1994 as the effective date for the grant of a 20 percent 
evaluation for bilateral chondromalacia is final.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 3.105(a), 
20.302(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Background

In a rating decision dated in July 1984, the RO granted the 
veteran service connection for a right knee disability, and 
assigned a 10 percent evaluation, from April 13, 1984.  In a 
rating decision dated in November 1984, the RO granted the 
veteran service connection for a left knee disability and 
assigned a noncompensable evaluation therefor.  The same 
decision assigned evaluations for the right knee disability 
of 100 percent (under 38 C.F.R. § 4.30) from September 24, 
1984 and 10 percent from November 1, 1984.  In a rating 
decision dated in February 1985, the RO assigned a combined 
evaluation for the right and left knee disabilities of 20 
percent from April 13, 1984 and 20 percent from November 1, 
1984, thus increasing the permanent evaluations set out in 
the July 1984 and November 1984 rating decisions to reflect a 
rating for the left knee disability as well as the right.

In March 1986, the RO issued a rating decision proposing to 
reduce the combined 20 percent evaluation for the veteran's 
right and left knee disabilities to 10 percent as of June 1, 
1986.  Notice of the rating decision was provided to the 
veteran (who had no representative at that time) in March 
1986.  The veteran filed a notice of disagreement with the 
rating decision later in March 1986.  In a rating decision 
dated in June 1986, the RO implemented the reduction as 
separate evaluations of 10 percent and non-compensable, 
respectively, for the right and left knee disabilities.

In a decision dated March 26, 1987, the Board affirmed the 
RO's rating decision of March 1986 on the ground that 
evaluations in excess of 10 percent and noncompensable, 
respectively, for the right and left knee disabilities from 
June 1, 1986 were not warranted.

By rating decision dated in September 1987, the RO granted a 
temporary 100 percent evaluation for the right knee 
disability from June 15, 1987 to July 31, 1987, (at the same 
time denying a request for a permanent increased rating for 
that disability).

By rating decision dated in January 1993, the RO granted a 
temporary 100 percent evaluation for the right knee 
disability from June 25, 1992 to July 31, 1992.

A 20 percent combined evaluation for the left and right knee 
disabilities was granted as of January 20, 1994 by rating 
decision dated in February 1994.

In April 2000, the veteran's representative submitted the 
current claim.  The claim document requested "retroactive 
compensation" for the right and left knee disabilities for 
the period (June 1, 1986 through January 19, 1994) during 
which the combined evaluation for the right and left knee 
disabilities had remained reduced from 20 to 10 percent.  In 
September 2000, the RO issued a rating decision denying the 
claim.

In November 2000, the veteran's representative submitted a 
notice of disagreement in response to the September 2000 
rating decision.  The representative stated in the notice of 
disagreement that it was the veteran's contention on appeal 
that "an increased evaluation is warranted pursuant to 38 CFR 
3.105(a), DC 5257."  The representative referred to a 
statement dated in October 2000 and accompanying the notice 
of disagreement in which the veteran said that he was 
"requesting entitlement to evaluation in excess of 10% for 
the period 6/1/86-1/20/94."  In the VA Form 9, Appeal to 
Board of Veterans' Appeals, that was filed in November 2000 
in response to the statement of the case, the veteran 
repeated this description of his claim.

In a written brief submitted in October 2001, the veteran's 
representative defined the issue on appeal as "[r]estoration 
of the 20 percent evaluation for [the right and left knee 
disabilities] for the period June 1, 1986, to January 20, 
1994" and argued that in reducing the combined 20 percent 
evaluation in March 1986, the RO had failed to follow 
procedures mandated by regulation.


ii.  Analysis

It appears to the Board that the claim for "retroactive 
compensation" presented on appeal is one alleging CUE in the 
March 1986 rating decision reducing the combined evaluation 
of the right and left knee disabilities to 10 percent from 
June 1, 1986 and the March 26, 1987 decision of the Board 
sustaining that result.  (As indicated above, the combined 20 
percent evaluation was re-instituted as of January 20, 1994 
in a rating decision issued in February 1994.)

The Board finds that by the notice of disagreement citing 
regulation 38 C.F.R. § 3.105(a) and by other submissions by 
him or his representative referring to the period during 
which the reduced evaluation was in effect, the veteran has 
limited his appeal of the September 2000 rating decision to 
the issue of CUE in the March 1986 rating decision.  See 
Ledford v. West, 136 F.3d 776, 779-80 (Fed. Cir. 1998); 
Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 1998).  
Hence, the veteran must be regarded as seeking on this appeal 
restoration of a combined 20 percent evaluation of his right 
and left knee disabilities for the period June 1, 1986 
through January 19, 1994 (except, of course, for the times 
within that period when a temporary 100 percent evaluation 
for the right knee disability was in effect, see 38 C.F.R. 
§ 4.14 (2001)).

A final decision by the Secretary is subject to revision on 
grounds of CUE.  If the evidence establishes this error, the 
prior decision shall be reversed or revised.  38 C.F.R. 
§ 3.105(a); see also 38 U.S.C.A. § 5109A.

The effective date for an award based on error under the 
provisions of regulation 38 C.F.R. § 3.105(a) is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2001)

The Board notes that the RO decisions that are appealed to 
the Board become final with issuance of the Board decision.  
38 U.S.C.A. §§ 7103(a), 7104(c) (West 1991); see 38 C.F.R. 
§ 20.1100 (2001); see Hayre v. West, 188 F.3d 1327, 1333 
(Fed. Cir. 1999) (a decision must be final to be the subject 
of a valid claim of CUE).

However, because in this case the March 1986 RO decision was 
the subject of a subsequent decision by the Board, the 
question is presented on this appeal whether the March 1986 
rating decision may now be the subject of a claim of CUE.  As 
the United States Court of Appeals for Veterans Claims (the 
Court) has observed, under some circumstances review of the 
merits of a claim alleging CUE in an RO decision could be 
tantamount to review from below of a final Board decision, an 
action that would undermine the principle that final Board 
decisions are binding on VA.  Donovan v. Gober, 10 Vet. App. 
404, 408 (1997); see 38 U.S.C.A. § 7103(a).  Thus, an RO 
decision may be considered to have been "subsumed" by a 
supervening decision of the Board for purposes of determining 
whether the former may be reviewed for CUE.  If the rating 
decision is deemed subsumed by a supervening Board decision, 
then as a matter of law the rating decision cannot be the 
subject of a claim of CUE.  Rather, in that case, the 
claimant "must proceed before the Board and urge that there 
was clear and unmistakable error" in the Board decision.  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

The making of a finding that an RO decision was subsumed by a 
final decision of the Board is governed by due process 
standards.  Regulations provide that an RO determination that 
is "affirmed" by a Board decision is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104 (2001).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that such subsuming does not occur unless 
the Board decision both affirmed the result of the RO 
decision and decided the same issue that is the subject of 
the current claim alleging CUE in the RO decision.  The 
Federal Circuit has explained that subsuming will not be 
deemed to have taken place under regulation 38 C.F.R. 
§ 20.1104 unless "the substance of the challenge to the prior 
RO determination was rejected in an intervening decision of 
the Board . . . ."  Brown v. West, 203 F.3d 1378 (2000); see 
also Morris v. West, 13 Vet. App. 94, 96 (1999).

The standard for finding that an RO decision was subsumed by 
a Board decision has been applied by the courts when 
addressing the relationship between an unappealed RO decision 
and a supervening Board decision, but a fortiori the 
subsuming doctrine applies when the RO decision was appealed.  
See Johnston v.West, 11 Vet. App. 240, 241-42 (1998).

The March 1986 rating decision that was appealed to the Board 
characterized the issue for adjudication as whether the 
combined rating of the veteran's right and left knee 
disabilities should be reduced to 10 percent from June 1, 
1986.  The rating decision and accompanying notice also 
referred to the procedural requirements governing rating 
reductions, those set out in 38 C.F.R. § 3.105(e) as it 
existed at that time.  38 C.F.R. § 3.105(e) (1985).  The June 
1986 rating decision effecting the determination of March 
1986 separated the reduced combined evaluation of 10 percent 
into a 10 percent rating for the veteran's right knee 
disability and a noncompensable rating for the left.

The Board decision of March 26, 1987 did not characterize the 
issue on appeal as whether the rating reduction instituted by 
the March 1986 rating decision was warranted or should be 
reversed.  Rather, it identified the issue on appeal, which 
it stated as two issues, as whether increased ratings, that 
is, ratings in excess of those established by the March 1986 
RO decision, were warranted from June 1, 1986.  The Board 
decision reviewed all of the evidence that was considered in 
the RO decision of March 1986 and determined on the basis of 
that review that evaluations in excess of 10 percent for the 
right knee disability and of noncompensable for the left were 
not warranted.  

In arriving at this determination, the Board necessarily 
adjudicated the question whether restoration of a combined 20 
percent evaluation for these disabilities from June 1, 1986 
was warranted by the evidence--that is, whether the evidence 
of disability showed that the rating reduced by the March 
1986 rating decision should be restored.  The Board decision 
thus affirmed the March 1986 rating decision, as clarified by 
the June 1986 rating decision implementing it.  

The Board has found in a separate decision that CUE has not 
been demonstrated in the March 1987 Board decision.  

The RO's September 1987 and February 1994 decisions became 
final because the veteran did not submit a notice of 
disagreement with either decision within one year, and he has 
not alleged CUE in those decisions.

Therefore, the Board does not have a legal basis for going 
behind the prior final decisions to grant an evaluation in 
excess of 10 percent prior to January 20, 1994.


iii.  VCAA

The VCAA was enacted on November 9, 2000, during the pendency 
of this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA reaffirms VA's 
obligations to a claimant under the former law with respect 
to the giving of notice and the rendering of assistance with 
the development of evidence, clarifies the reach of these 
duties, and requires that these duties be fulfilled before 
the claim in question is decided.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  As 
well, the VCAA requires VA to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  
38 U.S.C. A. § 5103A(a)-(c); see also 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)-(3), (e)).  The implementing regulations 
contain specific guidelines for obtaining service records, 
records in the custody of a Federal agency, and records not 
in the custody of a Federal agency.  See 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)(1)-(2).  The implementing regulation also prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain the records in question.  See 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  

Furthermore, under the VCAA, VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The implementing 
regulation specifically defines the circumstances under which 
the securing of a VA examination or opinion will be regarded 
as necessary.  Id.

In addition, regulation 38 C.F.R. § 3.159 is revised in its 
entirety and now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application 
triggering the foregoing duties on the part of VA.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)); see also 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(2)).

The applicability of the VCAA and its implementing 
regulations to the claim on appeal has not been considered by 
the agency of original jurisdiction.  However, the Board does 
not find that the claim should be remanded to the RO for this 
reason.  
The Board finds that no prejudice will result to the veteran 
in this case if his claims are not remanded to the RO for 
explicit review of the requirements of the VCAA. Cf. Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The duty of VA to notify and assist claimants under the new 
law is predicated on the possibility that evidence will 
substantiate the claim.  In a case such as this, however, 
there is no evidence that could substantiate the claim of CUE 
insofar as it seeks to challenge the degree of disability 
rating established by the March 1986 rating decision because 
to this extent, the claim has been subsumed by the March 1987 
decision of the Board and is therefore not legally viable.  
Where the law and not the evidence is dispositive, a remand 
to consider application of the VCAA would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant.  See Sabonis, 6 Vet. App. 
at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Accordingly, there is in this case no unfulfilled duty on the 
part of VA to assist the veteran with his claim.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA not 
applicable to CUE claims).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral chondromalacia during the period from June 1, 1986 
to January 20, 1994 is denied.


REMAND

The veteran's August 1999 statement is essentially a notice 
of disagreement with the RO's November 1998 decision 
selecting July 30, 1998 as the effective date for the award 
of a separate 10 percent evaluation for the left knee 
disability.  The RO has not issued a statement of the case as 
to the issue of entitlement to an effective date prior to 
July 30, 1998 for the award of a separate evaluation for the 
left knee disability.  

Although the Board has determined that an evaluation in 
excess of 20 percent cannot be awarded for the bilateral knee 
disability prior to June 20, 1994, the Board does not have 
jurisdiction to consider whether a 10 percent evaluation can 
be awarded for the left knee disability during the period 
from June 20, 1994 to July 30, 1998.  This issue must be 
remanded to the RO for the issuance a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238, 
240-1 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(the filing of a notice of disagreement initiates the 
appellate process); see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case is remanded, in part, for the 
following:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
effective date earlier than July 30, 1998 
for the grant of a separate 10 percent 
evaluation for osteoarthritis and 
chondromalacia of the left knee, and 
advise the veteran of the necessary steps 
to perfect his appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

